Citation Nr: 1117453	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-14 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to an initial compensable disability rating for left great toe onychomycosis and ingrown toenail.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION
 
The Veteran served on active duty from December 1972 to April 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2005 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned in January 2011, and a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's Hepatitis C did not have onset in service and was not caused or aggravated by the Veteran's active military service.  

2.  The Veteran's left great toe onychomycosis does not affect at least 5 percent, but less than 20 percent of the entire body or exposed areas of the body or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for Hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for an initial compensable disability rating for left great toe onychomycosis and ingrown toenail have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Here, the Veteran is seeking service connection for Hepatitis C.  The Veteran has a current diagnosis of Hepatitis C, and has asserted at both a December 2006 hearing before a Decision Review Officer (DRO) and a January 2011 hearing before the undersigned that he contracted this disability as a result of a blood transfusion he received following a tonsillectomy in service.  

While the Veteran's service treatment records show that the Veteran underwent a tonsillectomy in July 1975, there is no evidence that there were any complications associated with this procedure, including a blood transfusion, providing highly probative evidence against the Veteran's claim.  

Post-service, an Admission/Discharge Summary shows multiple admissions for drug abuse and substance abuse in 1985 and 1986, providing additional evidence against the Veteran's claim.  At his December 2006 and January 2011 hearings, the Veteran denied ever using drugs and instead claimed that these admissions, although labeled as treatment for drug abuse, were actually to treat alcohol abuse.

In support of his claim, the Veteran has submitted statements from Dr. G.L. and Dr. V.A..  Dr. V.A. stated that the Veteran's only risk factor for Hepatitis C was a blood transfusion in 1974 and that the Veteran "probably" contracted Hepatitis C from this blood transfusion.  Dr. G.L. stated, "it is difficult for me to determine if [the Veteran's alleged blood transfusion] is the reason the [Veteran] currently has a Hepatitis C infection", but noted that this was the only known risk factor.  

In April 2009, the Veteran was afforded a VA medical examination.  The Veteran reported the onset of Hepatitis C in 1997, after liver damage was observed during gallbladder surgery.  At the examination, the Veteran denied the following risk factors for Hepatitis C: hemodialysis, tattoos, sharing toothbrushes or razors, exposure to blood, intranasal cocaine use, intravenous drug use, and repeated body piercings.  He admitted to engaging in high risk sexual practices prior to service, as well as a history of alcohol abuse.  He again claimed to have received a blood transfusion in 1975.   

The examiner considered the Veteran's claims to have received a blood transfusion in service, but noted that a careful review of the Veteran's service treatment records, including a separation physical, found no evidence of a blood transfusion, anemia, or blood loss.  Lab results from March 1974 and at separation from service showed normal/not anemic hematocrit readings.  The examiner concluded that it was unlikely that a medical procedure as significant as blood loss or anemia requiring transfusion would not be noted in the Veteran's medical records.  The examiner also noted that the Veteran had a history of treatment for drug abuse and concluded that although the Veteran denied any drug abuse, this was the most likely cause of his hepatitis C.  The examiner opined that it is less likely than not that the Veteran developed Hepatitis C as a result of any incident or any treatment he received in service.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds that the April 2009 VA examiner's opinion is significantly more probative than the opinions of Dr. G.L. and Dr. V.A.  Unlike, Drs. G.L. and V.A., the VA examiner reviewed the Veteran's claim folder, including his service treatment records.  In contrast, it appears that the Veteran's doctors based these opinions solely on the Veteran's own accounts of his possible risk factors, accounts which the Board finds contrary to the objective medical evidence of record and lacking in credibility.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Finally, the opinions of both Dr. G.L. and Dr. V.A. are speculative, with Dr. V.A. stating that the Veteran "probably" contracted Hepatitis C from this blood transfusion and Dr. G.L. stating, "it is difficult for me to determine if [the Veteran's alleged blood transfusion] is the reason the [Veteran] currently has a Hepatitis C infection."  Speculative medical opinions are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Boiled down to its essence, the evidence does not show that the Veteran underwent the blood transfusion he claims to have undergone in service.  The Board finds his account of the transfusion lacks credibility, as a transfusion is an event that consumes significant medical resources, and would very likely have been documented in the service treatment records at some point.  Accordingly, based on all the above evidence, the Board finds that entitlement to service connection for Hepatitis C has not been met.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran is seeking an increased disability rating for his service connected left great toe onychomycosis and ingrown toenail.  The Veteran was granted entitlement to service connection for this disability in an August 2008 rating decision and assigned an initial non-compensable (0 percent) disability rating, effective December 2006.  The Veteran has appealed.  

The Veteran's service-connected left great toe onychomycosis with ingrown toenail is currently evaluated as zero percent disabling (non-compensable) by analogy to 38 C.F.R. § 4.118, DC 7813 (dermatophytosis).  See 38 C.F.R. § 4.118, DC 7813 (2010).  DC 7813 provides that dermatophytosis should be rated as disfigurement of the head, face, or neck, scars, or dermatitis, depending upon the predominant disability.  Id.  The Veteran's service-connected left great toe disability does not involve disfigurement of the head, face, or neck, or result in any scars.  Thus, it should be rated under DC 7806 (dermatitis).  See 38 C.F.R. § 4.118, DC 7806 (2010).

DC 7806 provides a zero percent rating for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed areas of the body and no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or exposed areas of the body or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema affecting 20 to 40 percent of the entire body or exposed areas of the body or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more but not constantly during the past 12-month period.  A maximum 60 percent rating is assigned for dermatitis or eczema affecting more than 40 percent of the entire body or exposed areas of the body or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806 (2010).

The Veteran was afforded a VA examination in June 2007.  At that examination, the Veteran complained of constant pain from an ingrown toenail of his left big toe that he characterized as aching, sharp, and cramping in nature.  He asserted that the pain was of a 10/10 severity, but was relieved by Tylenol.  He reported pain and fatigue with rest and pain, stiffness, swelling, and fatigue when standing or walking.  The Veteran claimed that he could only stand or walk for 15-30 minutes.  He stated that when he digs the ingrown toenail out, it bleeds and he then has difficulty walking for awhile.  He denied any hospitalizations or surgeries for his condition.  

Physical examination of the left foot found no tenderness, painful motion, weakness, edema, atrophy, or disturbed circulation.  There was active motion of the metatarsophalangeal joint of the left great toe.  Additionally, there was no evidence of pes planus, pes cavus, hammer toe, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  A left foot x-ray was within normal limits.  Significantly, the ingrown toenail the Veteran reported was not appreciated on examination.  However, onychomycosis of the left great toenail was noted, with crusting, hyperpigmentation, and abnormal texture of less than six square inches.  There was no ulceration, exfoliation, tissue loss, induration, inflexibility, hypopigmentation, or limitation of motion.  Skin lesion was 0 percent of the Veteran's exposed area and 0.1 percent of his whole body

A March 2009 Decision Review Officer Conference Report notes the Veteran's subjective complaint that his left great toe condition has worsened.  The Veteran testified that it hurt and he couldn't walk.  He reported that he treated himself by cutting and scrapping the toenail close to the base and sometimes it became infected and drained pus.  However, the Veteran did not have any new evidence to submit to support his claim.  

In April 2009, the Veteran was afforded another VA examination of his left great toe disability.  On examination, the Veteran's left great toenail was trimmed very short.  Remaining portions of the nail are thickened, brittle appearing, and discolored/mycotic appearing.  Both the medial and lateral edges of the toenail appeared to be somewhat ingrown, but there was no erythema, swelling, or drainage to suggest that the nail was ingrown to the point of causing symptoms.  

At his January 2011 Board hearing, the Veteran reported that he had to trim his left great toenail down every five to six weeks.  He complained that when the pain of his ingrown toenail was at its worst, he is unable to walk.  

Based on the above evidence, the Board finds that a higher disability rating is not warranted for any period on appeal.  

There is no evidence of record that the Veteran's left great toe disability affects at least 5 percent, but less than 20 percent of the entire body or exposed areas of the body or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.

While the Board acknowledges the Veteran's complaints that his ingrown toenail causes him constant pain and interferes with his ability to stand or walk, the objective evidence of record does not support the Veteran's testimony concerning the severity of his disability.  The June 2007 VA examiner did not even note an ingrown toenail and the April 2009 VA examiner concluded that there was no evidence that would suggest the ingrown toenail was severe enough to cause symptoms.  The Board finds that the objective medical evidence of record is more probative than the Veteran's subjective complaints.

The Veteran's testimony was considered by the Board in determining whether the Veteran's left great toe disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability level and symptomatology.  Difficulty hearing is measured by objective testing under the rating criteria for hearing loss, and the Veteran's reported hearing difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Accordingly, entitlement to an initial compensable disability rating for service connected left great toe onychomycosis and ingrown toenail is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (the Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection.  The veteran must also be informed that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim for Hepatitis C, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

The remaining VCAA duty to notify was satisfied by letters sent to the Veteran in July 2005 and April 2007, prior to the initial unfavorable rating decisions.  These letters informed the Veteran of what evidence was required to substantiate his claims and of VA and the Veteran's respective duties for obtaining evidence.  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The appeal for a higher initial rating for a left great toe disability originates, however, from the grant of service connection for this disability.  Consequently, Vazquez-Flores is inapplicable.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It appears that all evidence necessary for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, as well as VA and private treatment records.  The Veteran was also afforded VA examination in June 2007 and April 2009.  The examinations were adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disabilities as well as the functional impairments resulting therefrom.  

The Board finds that the service and post-service treatment records, as a whole, provide highly probative evidence against these claims. 

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


